OPINION — AG — ** DELINQUENT PROPERTY TAXES — PERSONAL TAX LIEN DOCKET ** DELINQUENT PERSONAL PROPERTY TAXES MUST BE ENTERED ON THE PERSONAL TAX LIEN DOCKET WHETHER OR NOT THE AD VALOREM TAXES ON THE TAXPAYER'S REAL PROPERTY ARE DELINQUENT. THAT THE COUNTY ASSESSOR MAY 'NOT' ALTER OR IN ANY WAY AMEND ASSESSMENT AFTER HAVING RECEIVED THE CERTIFICATE AND EQUALIZATIONS FROM THE STATE BOARD OF EQUALIZATION NOR MAY HE ALTER OR AMEND ANY ASSESSMENT WHILE EXTENDING THE LEVIES FROM HIS ABSTRACT TO THE TAX ROLLS. THAT THE COUNTY TREASURER IS THE ONLY PERSON AUTHORIZED TO ALTER TAX ROLLS AND THEN ONLY IN ACCORDANCE WITH THE STRICT PROVISIONS OF 68 Ohio St. 2479 [68-2479], 68 Ohio St. 2480 [68-2480] [68-2480] (PERSONAL LIEN DOCKET, DELINQUENT, MAIL NOTICE, JURISDICTION, APPROPRIATION, TAX ROLLS, CORRECTIONS) CITE: 68 Ohio St. 24305 [68-24305], 68 Ohio St. 24306 [68-24306](A), 68 Ohio St. 2463 [68-2463], 68 Ohio St. 2474 [68-2474], 68 Ohio St. 2459 [68-2459] (JAMES H. GRAY) ** SEE: OPINION NO. 73-273 (1973) **